Citation Nr: 1337655	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 13, 2011, and in excess of 50 percent from December 14, 2011 to July 11, 2013, for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 10 percent for laryngospasms.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to July 12, 2013.


REPRESENTATION

Veteran represented by:	County of San Diego Veterans Service Office


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to May 1967.  This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2013.  This matter was originally on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is has been referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain compliance with a prior Board remand and to obtain clarification of a respiratory examination.

Remand is required regarding the issues on appeal to obtain clarification of a hearing request.  Remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  In June 2013, the Board remanded the issues of entitlement to a higher evaluation for PTSD and entitlement to a higher evaluation for laryngospasms to determine whether the Veteran desired to continue his appeals regarding these issues.  The Board requested that the RO clarify whether the Veteran desired a Board hearing regarding these issues; although a hearing was held in February 2013, these issues were not addressed.  Such clarification was not done.  Further development is, therefore, needed in light of this Stegall violation.

With respect to the issue of entitlement to a higher evaluation for laryngospasms, the Veteran is currently rated under Diagnostic Code 8210, paralysis of the 10th (pneumogastric, vagus) cranial nerve which provides for a 50 percent evaluation when complete, a 30 percent evaluation for severe incomplete paralysis, and a 10 percent evaluation for moderate incomplete paralysis, dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach, and heart.  As noted in the June 2013 Board remand, in an April 2012 letter, the Veteran contended that the primary affect of his laryngospasms was the upper airway obstruction created by the closure of the folds of the larynx and requested that his disability be considered under the provisions of Diagnostic Code 6520.  Under Diagnostic Code 6520, stenosis of the larynx, a 100 percent evaluation is warranted when forced expiratory volume in one second (FEV-1) is less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheostomy.  A 60 percent evaluation is warranted where there is an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is assigned where FEV-1 is 56- to 70-percent of predicted, with Flow-Volume Loop compatible with upper airway obstruction.

In June 2013, the Board remanded the case for additional development to include affording the Veteran a VA respiratory examination to ascertain the current severity and manifestations of his laryngospasms.  The Veteran underwent VA examination in August 2013.  Unfortunately, the pulmonary function test findings are confusing.  Thus, it is the Board's opinion that the claims file be returned to the examiner who conducted the August 2013 for an addendum opinion.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the Veteran had difficulty holding a job due to his PTSD and MDD.  Under the Court's holding in Rice this is enough to raise an inferred TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct development contemplated by the VCAA for the TDIU claim, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate a claim for a TDIU; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The claims file should be returned to the VA examiner who conducted the August 2013 VA respiratory examination.  If that VA examiner is unavailable, the claims file should be sent to a VA examiner with similar expertise.  
  
The examiner is asked to review the September 2013 Pulmonary Function Test and determine the values for: 

(1) FEV-1 percent predicted value; 
(2) FEV-1/FVC;
(3) DLCO percent predicted; and 
(4) Maximum oxygen consumption.

The examiner is also asked to determine whether Flow-Volume Loop is compatible with upper airway obstruction.

If additional examinations and/or tests are required, the Veteran should be scheduled for an additional VA examination.

3.  The case should be reviewed on the basis of all additional evidence, to include a July 18, 2013 letter from the Veteran's treating professionals at the San Marcos Vet Center.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  The Veteran should be asked if he desires a Board hearing regarding the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



